Citation Nr: 1819706	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for chronic lymphedema, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 17, 1980, to August 26, 1980, and from June 1984 to November 1988. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied the Veteran's request to reopen a previously denied claim of service connection for diabetes mellitus; and, denied service connection for peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and chronic lymphedema. 

In May 2010, the Veteran presented testimony before the undersigned in a videoconference hearing.  A copy of the transcript has been associated with the claims file. 

In an August 2010 decision, the Board reopened the previously denied claim of service connection for diabetes mellitus and remanded it, along with the other claims on appeal, to the Appeals Management Center (AMC) in Washington, DC for additional development of the record.  

The case was remanded again in May 2014.  

Before the case was returned to the Board on appeal, the RO issued a rating decision in December 2017 which granted service connection for peripheral neuropathy of the right upper extremity as a residual of the service-connected burn scar and injury to the right forearm, wrist, and hand, with an initial 30 percent rating assigned, effective from April 21, 2017.  Accordingly, the issue of service connection for peripheral neuropathy of the right upper extremity is no longer in appellate status or before the Board, and the previous issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities has been recharacterized, as noted on the Cover Page of this decision, to reflect that only the left upper extremity peripheral neuropathy claim remains on appeal.  


FINDINGS OF FACT

1.  Diabetes mellitus is not first shown during service, or to a degree of at least 10 percent within the first post-service year, and it is not otherwise shown to be related to any disease or injury in service.  

2.  The Veteran's diabetic peripheral neuropathy of the left upper extremity and bilateral lower extremities cannot be satisfactorily disassociated from his diabetes mellitus.  

3.  The Veteran's lymphedema was not first shown during service and is not otherwise shown to be related to any disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity and bilateral lower extremities have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for chronic lymphedema have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the May 2014 Board Remand, the AOJ sent the Veteran a notice letter in May 2016 explaining that his previously submitted authorization forms, which are necessary for VA to obtain private records on his behalf from the University of Kentucky Medical Center and St. Joseph Hospital, had expired and were no longer valid.  The letter further notified the Veteran that new authorization forms (attached to the May 2016 notice letter) would have to be submitted in order for those records to be obtained by VA on his behalf.  

As the AOJ substantially complied with the Board's May 2014 remand directives, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Unfortunately, the Veteran did not subsequently submit the requested authorization forms.  Accordingly, the Board is without proper authority to obtain the private hospital records identified by him as pertinent to his claims.  Accordingly, VA's duty to assist with respect to obtaining private treatment records has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service Connection

The Veteran seeks service connection for diabetes mellitus; and, peripheral neuropathy of the left upper and bilateral lower extremities, and chronic lymphedema.  The Veteran asserts that he was first diagnosed with diabetes mellitus within one year of discharge from active duty, and he also claims that he has secondary conditions of peripheral neuropathy and chronic lymphedema as a result of his diabetes.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition, such as diabetes mellitus, manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A review of the Veteran's service treatment records (STRs) is negative for findings of elevated glucose and/or a diagnosis of diabetes mellitus.  

A January 1996 VA examination report notes the Veteran's self-reported history of first being diagnosed with diabetes in 1988-1989, at a VA medical center, but the Veteran was unsure of the specific date.  

At his May 2010 Board videoconference hearing, the Veteran testified that he was treated for injuries incurred during a motor vehicle accident (MVA) in November 1988, just a few days following service discharge.  The Veteran further testified that during treatment for his 1988 MVA injuries, the health care providers noticed that his blood sugars were elevated, and then he was diagnosed with diabetes about a year later.  Hearing Transcript, p. 9.

The Veteran also testified that he had signs of diabetes during service.  For example, the Veteran testified that he had numbness, tingling and pain in his legs during service, but did not seek treatment; and, he testified that the service-connected burn on his arm took nearly 6 months to heal, and the doctors found that unusual.  Hearing Transcript, pp. 6, 7.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In this case, the Board finds that the Veteran's lay statements as to the onset of his diabetes are not highly probative, and are outweighed by the other evidence of record.  First, elevated blood sugar and diabetes mellitus require specific testing to establish, and as a lay person, the Veteran is not competent to opine as to the causation of his reported in-service leg numbness, pain, and tingling, or, the reason it took 6 months for his arm burn to heal.  A diagnosis of diabetes and whether any observable symptoms are related thereto requires medical expertise.  Accordingly, the Veteran's testimony regarding in-service leg numbness, tingling and pain, as well as his right arm burn that took 6 months to heal is not probative for establishing that the Veteran's diabetes had its onset during service.  

For the same reasons, a May 2010 statement from K.A. is not highly probative.  See May 2010 lay statement.  K.A., a fellow soldier who served with the Veteran from approximately 1986 through 1988, witnessed the Veteran's arm burn and swelling in the Veteran's legs; however, he is not competent to opine as to causation or diagnose diabetes as this requires medical expertise.  

Furthermore, the Veteran's hearing testimony, as noted above, is inconsistent with the medical evidence of record as well as his other self-reported history that he was diagnosed with, and treated for, diabetes within a year following discharge from service.  

First, a February 1989 VA Dental Health Questionnaire reflects that the Veteran specifically denied having diabetes at that time; and, denied taking any medications at that time, or within the previous 6 months.  Also, a November 1989 VA medical certificate (VA Form 10-10m) shows that the Veteran's initial post-service MVA was in November 1989, not a few days after service discharge in November 1988.  Additionally, the accompanying emergency room progress note indicates that the Veteran denied any chronic medical problems, other than diarrhea, at that time; and, unlike the Veteran's testimony, these records do not indicate that the Veteran's blood glucose was elevated, or that he was diagnosed with diabetes in 1989.  

The first post-service evidence of a diabetes diagnosis or treatment comes from an April 1994 VA Medical Certificate (VA Form 10-10M).  The form shows that the Veteran was brought to the emergency room on a stretcher following an MVA.  The form also notes a past history of diabetes mellitus, but does not indicate when it was first diagnosed.  A January 1995 VA record shows that the Veteran was sent to see a VA benefits counselor regarding a claim for diabetes care.  The entry also notes the Veteran's self-reported history of being diagnosed with diabetes in 1988 and having received VA treatment for diabetes less than 100 days after discharge from active duty, even though the Veteran specifically denied taking any medications or having a diagnosis of diabetes in February 1989; and, denied chronic medical problems (other than diarrhea) in November 1989.  The January 1995 treatment record also notes that it was proposed to add regular insulin to the Veteran's regimen at that time.  A December 1995 VA treatment record shows that the Veteran received diabetes education on how to manage his diabetes, and he was provided with insulin.  

Finally, an October 2011 VA examination report indicates that the Veteran was diagnosed with diabetes in the 1990's.  The examiner also noted that there was no evidence of diabetes during service, and a dip urine for glucose was negative on the Veteran's discharge examination in November 1988.  Likewise, a formal urinalysis was also negative for glucose.  The examiner also noted that the Veteran was treated for a burn in service in October 1987, and that it was noted to be well-healed according to an August 1988 STR.  The examiner opined that if the Veteran had diabetes severe enough to impair wound healing present in 1988, it would be expected that there would be at least some glucosuria at that time, but none was present.  The examiner concluded that the evidence supported an onset of diabetes in 1994.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the VA examiner's findings are consistent with the medical evidence of record summarized above, and they are based on objective testing at the time of the Veteran's discharge from service.  This evidence outweighs the Veteran's self-reported history, which, as noted above, is inconsistent with the findings at discharge, and up until 1994.  What appears more likely is that the Veteran's diabetes was diagnosed closer in time to the 1994 MVA rather than the 1989 MVA given the above objective findings and the VA examiner's opinion.  

While the Veteran reported that private treatment records from the University of Kentucky Medical Center and St. Joseph's hospital would show that he was diagnosed with diabetes within one year of service discharge, he never responded to a May 2016 notice letter requesting that he submit proper authorization so that VA could obtain those records on his behalf, and he did not otherwise submit those records directly.  Importantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Finally, even if the Veteran's diabetes had its onset within the first post-service year as the Veteran has alleged, the evidence of record does not show that any such post-service diabetes mellitus was manifested to a degree of 10 percent or more within the first post-service year.  Again, the Veteran reported that he was prescribed pills for blood sugar control during this time period, but as noted above, his statements are contradicted by medical records from February 1989 and November 1989 which shows that the Veteran specifically denied being treatment for a chronic disability (other than diarrhea).  Accordingly, the Veteran is not entitled to the presumption of service connection under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) in this case.  

In light of the foregoing, the Board finds that the Veteran's diabetes did not have its onset during service, and it was not shown to a degree of 10 percent or more within the first post-service year.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In light of the foregoing, service connection for diabetes mellitus is not warranted.  

Likewise, the medical evidence of record shows that peripheral neuropathy is secondary to his diabetes.  See, e.g., October 2011 VA examination report.  As service connection for diabetes is not warranted, it therefore follows that service connection for diabetic peripheral neuropathy of the left upper extremity and bilateral lower extremities is likewise not warranted on a secondary basis.  

Finally, service connection for lymphedema is also not warranted on a secondary basis because the Veteran's diabetes has been found to be unrelated to service.  

Although the etiology of the Veteran's lymphedema is not entirely clear, the weight of the medical evidence of record does not support a finding of in-service onset or other relationship to service, even if it was ultimately determined that the lymphedema was unrelated to the diabetes.  

According to K.A.'s lay statement, as noted above, the Veteran suffered from swelling in his legs during service of such severity that he would moan in bed at night.  The STRs show that the Veteran was treated for foot pain during service in June 1988, but there is no indication that the Veteran had chronic lymphedema during service.  Likewise, neither swelling nor a lymphedema diagnosis was noted at the time of discharge in November 1988, or in February 1989, or in November 1989; and, more importantly, the Veteran specifically denied chronic disability other than diarrhea in November 1989 as noted above.  Thus, any leg swelling that was noticed by K.A. during service was more likely acute and transitory.  Furthermore, while K.A. is competent to report observable symptoms such as swelling in the legs, he does not possess the requisite medical expertise to diagnose lymphedema based on those observable symptoms.  In other words, any opinion by K.A. as to causation in this regard is not competent, and therefore not probative.  

VA outpatient treatment records from March 2006 show a current diagnosis of lymphedema, described as periodic leg swelling, and per the Veteran's own report, his period leg swelling (diagnosed as lymphedema) first had its onset in approximately 2002.  Accordingly, there is no competent evidence linking the current disability to service, or to a service-connected disability.  Thus, service connection is not warranted on a secondary, or a direct, basis.  

As the preponderance of the evidence is against the Veteran's claims for service connection for peripheral neuropathy of the left upper extremity and bilateral lower extremities; and, for lymphedema, the reasonable doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In light of the foregoing, service connection for peripheral neuropathy of the left upper extremity and bilateral lower extremities; and chronic lymphedema, is not warranted.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for peripheral neuropathy of the left upper extremity is denied.  

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.  

Service connection for chronic lymphedema is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


